DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 8, 10-11, 15 and 17-18 have been amended.
Claims 1-4, 6-11, 13-18 and 20 as presented April 3, 2022 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/436,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter in different statutory categories.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roennow (WO 2018/197739 A1) in further view of Tumma (US 2017/0169186 A1), Kohli (US 2018/0253464 A1), and Giordano (US 2017/0300627 A1). 
Regarding claim 1, Roennow teaches: A pharmacy node in a blockchain network system, the pharmacy node comprising:
a memory storing one or more  instructions; and ([0060]-[0061])
a processor that when executing the one or more instructions is configured (node for patient dispenser device [0026]; the patient dispenser device contains a processor configured at least in part by instructions [0058]-[0059])
receive a request for a refill of a prescription of a patient, the request containing a secret key of the patient; (patient may request a medication supply [0049], [0063]; user device may be used for the patient to communicate medication supplies and connects with the patient dispenser device as a blockchain node [0026]; the prescription data may be encrypted by a public key of the patient, and the patient dispenser device decrypts the prescription data item by a secret key provided by the user [0042])
extract the secret key from the request to verify an identity of the patient (user identification may be obtained on receiving a secret key of the patient [0044])
decrypt prescription data of the patient retrieved from a blockchain ledger of the blockchain network using the secret key; (at least one smart contract defining access rights to at least one of prescribing medication, refilling medication, amending a prescription schedule, or dispensing medications [0073]; the blockchain ledger may store all transactions and history for the patient in the blockchain based system [0031]; the patient dispenser device receive the prescription transaction and decrypts the prescription data item by a secret key provided by the user [0042], [0040])
generate an authorization to refill the prescription, where when the processor generates an authorization, processor is further configured to: (the blockchain prescription transaction may compromise a smart contract defining access rights to refill medications [0073]; the processor is configured to execute [0061])
the prescription data; ([0017])
and commit a transaction associated with the […] refill to the blockchain ledger based on the authorization (committing the prescription related transactions to the ledger [0031], [0021]; the blockchain prescription transaction may compromise a smart contract defining access rights to refill medications [0073])
Roennow does not teach:
identify that the request for the refill originates in a current jurisdiction that is different than a jurisdiction of origin of the patient and that is subject to different rules for refilling the prescription;
[…] the patient requesting the refill is currently travelling [...]
[…] implement the rules of the current jurisdiction;
modify the refill […]
the modified refill
However, Tumma in the analogous art teaches:
identify that the request for the refill originates in a current jurisdiction that is different than a jurisdiction of origin of the patient and that is subject to different rules for refilling the prescription; (patient that is traveling to a location such as a different country and in need of a prescription [0051], [0019], [0025], [0026], [0034], [0039], [0042], [0058]; regarding refills for patients at different locations while traveling, the statutory information database provides location based statutory information required of medical prescriptions [0042], [0047], [0035]; the traveling habits of the patient to locations with different county or state insurance regulations [0040])
[…] the patient requesting the refill is currently travelling [...] (patient that is traveling and in need of a prescription [0019], [0025], [0026], [0034], [0039], [0042], [0058])
[…] implement the rules of the current jurisdiction; (regarding refills for patients at different locations while traveling such as to a different country, the statutory information database provides location based statutory information of medical prescriptions to ensure statutory compliance [0042], [0047], [0035], [0051]; the traveling habits of the patient to locations with different county or state insurance regulations [0040]) 
modify the refill […] (the medication is refilled at a different pharmacy according to the statutory regulations of the location of the patient and updates/changes are made to the patient’s prescription [0035], [0042])
the modified refill (the medication is refilled at a different pharmacy according to the statutory regulations of the location of the patient and updates/changes are made to the patient’s prescription [0035], [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roennow to include rules associated with the jurisdiction of origin of the patient, identifying and implementing the refill request in a different jurisdiction and modifying the refill as taught by Tumma. The rules associated with the jurisdiction of origin or location of the patient are necessary to abide by when dispensing prescription medications (Tumma [0020]). The ability to refill a medication in another location provides the patient the benefit of convenience while traveling and assists in ensuring the patient is compliant with their medications (Tumma [0026], [0024]). The ability to modify the refill allows updates or changes to be made in order for the patient to obtain their medication (Tumma [0054]).
Roennow and Tumma do not teach:
retrieve travel data of the patient from the blockchain ledger and verify that the patient [...] is currently travelling based on the retrieved travel data
in response to the verification, […]
However, Kohli in the analogous art teaches:
retrieve travel data of the patient from the blockchain ledger and verify that the patient [...] is currently travelling based on the retrieved travel data; (retrieving travel data and travel history from a blockchain ledger for an individual that is traveling and verifying the travel data [0061]-[0064], [0001])
in response to the verification, […] (verifying the individual’s travel data using blockchain to facilitate the individual’s travel in and out of the country [0061]-[0064], [0001])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roennow and Tumma to include retrieving travel data of the patient from the blockchain ledger and verifying they are currently traveling as taught by Kohli. The retrieval and verification of an individual’s travel data from the blockchain ledger facilitates the individual’s travel in and out of the country (Kohli [0061]-[0064], [0001]).
Roennow, Tumma and Kohli do not teach:
[…] modify the smart contract […]
[…] based on the modified smart contract
However, Giordano in the analogous art teaches:
[…] modify the smart contract […] (modify a smart contact [0044])
[…] based on the modified smart contract (modify a smart contact [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roennow, Tumma and Kohli to include modifying the smart contract as taught by Giordano. This allows a new medical record to be assigned to a patient or provides access to medical records to a third party (Giordano [0053]. 
Regarding claim 2, Roennow, Tumma, Kohli and Giordano teach  the pharmacy node of claim 1 as described above. 
Roennow further teaches:
notify the patient node (nodes are configured or programmed to manage prescription and supplies of medications [0023]; the patient’s device may be a node and is means for patient communication [0026])
Roennow does not teach:
wherein the processor is further configured to: check if a medication associated with the refill is available over-the-counter; and
However, Tumma in the analogous art teaches:
wherein the processor is further configured to: check if a medication associated with the refill is available over-the-counter; and (if the patient is travelling and needs a refill of their medication, and if it is not over the counter, the patient will be provided with the medication [0026]; the program instructs the one or more processors [0007])
Claims 8 and 15 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claims 9 and 16 recite substantially similar limitations as those already addressed in claim 2, and, as such are rejected for similar reasons as given above. 
Claims 3, 6, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roennow, Tumma, Kohli and Giordano in further view of Stockert (US 2019/0057763 A1).  
Regarding claim 3, Roennow, Tumma, Kohli and Giordano teach the pharmacy node of claim 1 as described above. 
Roennow further teaches:
wherein the processor is further configured to: update the blockchain ledger […] based on the transaction (the blockchain ledger may store all transactions and history for the prescription in the blockchain based system [0031]; the processor is configured to execute [0061])
Roennow, Tumma, Kohli and Giordano do not teach:
update with a number of remaining refills
However, Stockert in the analogous art teaches:
update with a number of remaining refills (the refill transaction is analyzed by the smart contract and the blockchain reflects the number of refills associated with the prescription [0058]; user interface specifies the number of remaining refills [0079])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roennow, Tumma, Kohli and Giordano to include updating the number of refills as taught by Stockert. This provides the patient a current, up to date count on the number of refills remaining (Stockert [0057], [0079]).   
Regarding claim 6, Roennow, Tumma, Kohli and Giordano teach the pharmacy node of claim 1 as described above. 
Roennow further teaches:
[…] data of the patient retrieved from the blockchain ledger (patient prescription data is made accessible in a blockchain, and the blockchain ledger may store all transactions and history for the patient in the blockchain based system [0017], [0031])
Roennow, Tumma, Kohli and Giordano do not teach:
wherein the processor is further configured to: calculate an out of pocket cost for the refill based on  insurance data of the patient
However, Stockert in the analogous art teaches:
wherein the processor is further configured to: calculate an out of pocket cost for the refill based on  insurance data of the patient (the patient’s insurance information is accessed and pricing information of brand and generic versions of the prescription are obtained from the pharmacies [0080]; the patient can request the prescription through a refill [0058]; computer readable program instructions for causing a processor to carry out aspects of the disclosure [0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roennow, Tumma, Kohli and Giordano to include calculating an out of pocket cost of the prescription refill based on insurance data of the patient as taught by Stockert. By providing the out of pocket expense for the prescription, the patient is able to select whether they would prefer the brand or generic version of the drug (Stockert [0080]).   
Regarding claim 7, Roennow, Tumma, Kohli and Giordano teach the pharmacy node of claim 1 as described above. 
Roennow, Tumma, Kohli and Giordano do not teach:
wherein the processor is further configured to: to determine if a generic substitute exists for the prescription refill
However, Stockert in the analogous art teaches:
wherein the processor is further configured to: to determine if a generic substitute exists for the prescription refill (for refilling a prescription, the user interface presents both branded and generic versions of the prescription drug [0079]-[0080]; computer readable program instructions for causing a processor to carry out aspects of the disclosure [0103])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roennow, Tumma, Kohli and Giordano to include determining if a generic substitute exists for the prescription refill as taught by Stockert. When the patient is informed on the availability of a generic version of their prescription drug, they are able to compare the costs savings and make an informed decision on whether to get the generic version (Stockert [0080]).   
Claims 10 and 17 recite substantially similar limitations as those already addressed in claim 3, and, as such are rejected for similar reasons as given above. 
Claims 13 and 20 recite substantially similar limitations as those already addressed in claim 6, and, as such are rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above. 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roennow, Tumma, Kohli and Giordano in further view of Sekura (US 2005/0041531 A1).  
Regarding claim 4, Roennow, Tumma, Kohli and Giordano teach the pharmacy node of claim 1 as described above. 
Roennow further teaches:
[…] based on information retrieved from the blockchain ledger; and (patient prescription data is made accessible in a blockchain, and the blockchain ledger may store all transactions and history for the patient in the blockchain based system [0017], [0031]; the processor is configured to execute [0061])
Roennow, Tumma, Kohli and Giordano do not teach:
wherein the processor is further configured to: identify that the patient will be on a trip having a certain duration
calculate a quantity of medication to be dispensed based on the certain duration
However, Sekura in the analogous art teaches:
wherein the processor is further configured to: identify that the patient will be on a trip having a certain duration (the user has a planned trip over a specified period between two dates [0145]; processor [0081], Fig. 2)
calculate a quantity of medication to be dispensed based on the certain duration (calculates the amount of medication needed over a specified period between two dates of a trip [0145])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Roennow, Tumma, Kohli and Giordano to include identifying the patient will be on a trip having a certain duration and calculating the quantity of medication dispensed based on the duration as taught by Sekura. By doing so, it will ensure the patient has the appropriate amount of medication for their trip and increase compliance of their medication (Sekura [0145], [0006]).
Claims 11 and 18 recite substantially similar limitations as those already addressed in claim 4, and, as such are rejected for similar reasons as given above. 

Response to Arguments
Regarding the rejection under 35 U.S.C. § 103 of Claim 1, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues: At no point does the description of Tumma describe a server detecting that a refill request is from a patient who is currently travelling in a jurisdiction that is different than a jurisdiction of origin. The Office cites paragraphs [0034], [0035], [0042], and [0047]. These paragraphs simply describe a database that stores information about statutory rules. However, at no point does Tumma describe a server verifying that refill is associated with one of these rules, or that a patient who is requesting a refill is travelling.
The Examiner respectfully disagrees. The Examiner notes that a server is not recited in the claims. Tumma teaches a patient that is traveling and in need of a prescription in [0019], [0025], [0026], [0034], [0039], [0042], [0058]. Tumma further teaches that the patient who is traveling is in need of a medication refill and statutory information is provided based on the location of the patient. See para. [0042]  “plurality of statutory information databases based on the statutory information databases
available to the patients in different locations” and “providing an appropriate statutory requirement information package to the patient, medical practitioner, pharmaceutical service provider, and the insurance provider to ensure statutory compliance”. Additionally, Tumma teaches in [0051] that the patient may be in travelling to a “different country” and insurance regulations based on country or state due to “different travelling habits of patient” in [0040]. Hence, Tumma teaches different statutory regulations for different countries or states and that statutory requirements vary due to location of the patient while traveling.
Regarding the rejection under 35 U.S.C. § 103 of Claims 2-4, 6-11, 13-18 and 20, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend. As such, the rejection of these claims is also maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686